     Case: 1:20-cv-03952 Document #: 34 Filed: 09/14/20 Page 1 of 3 PageID #:9364




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03952

v.                                                          Judge Rebecca R. Pallmeyer

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey T. Gilbert
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                     191              Quanzhou Epoch Travelling Goods Co., Ltd.
                     461                                  Alina
                     429                      Sikiwind Outdoor Store Store
                     548                                 starlife
                     392                            NICEMAN Store
                     148                                besthunter
                     270                                tikoybike
                     20                               npkcollection
                     21                                 sportrock
                     60                                 CSForce
                     355                             FAFAIR Store
   Case: 1:20-cv-03952 Document #: 34 Filed: 09/14/20 Page 2 of 3 PageID #:9365




DATED: September 14, 2020                   Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03952 Document #: 34 Filed: 09/14/20 Page 3 of 3 PageID #:9366




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
